Citation Nr: 1416292	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or to service-connected generalized anxiety disorder, or as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in an August 2012 decision.  

The Board notes that another issue that was on appeal in August 2012 - service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II - was granted on remand in a March 2013 rating decision and, therefore, is no longer on appeal before the Board.  

In addition, the issue on appeal has been recharacterized as it now appears on the title page to include the theory of secondary service connection due to anxiety.  This has been raised by the medical evidence of record and is the subject of this remand.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

VA's duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that in its August 2012 remand it requested and obtained the Veteran's records from the Social Security Administration (SSA) and an addendum medical opinion from the July 2007 VA examiner on whether the Veteran's hypertension was incurred during service, was related to his presumed in-service herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus, type II.  

However, the Board did not ask any VA examiner to offer an opinion on whether the Veteran's hypertension was caused or aggravated by his service-connected generalized anxiety disorder.  

A review of the claims file discloses a January 2011 VA treatment record in which the Veteran's primary care physician at VA commented that the Veteran had "anxiety related to blood pressure."  That remark is not further explained in the January 2011 treatment record or in the other evidence the Board has reviewed in the claims file.  Several months later, in a May 2011 rating decision, the RO granted the Veteran service connection for a generalized anxiety disorder, effective June 30, 2010.  A July 2012 VA treatment record noted that a recent increase in mental health medications was presenting a low diastolic blood pressure at night.  As a result, his prescription of Lisinopril was decreased.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2013).  

The considerations described above require a remand for further investigation by a medical professional inasmuch as the Board is prohibited from substituting its own medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, since a VA medical opinion has not been provided regarding secondary service connection due to anxiety, on remand an opinion should be obtained on whether the Veteran's currently diagnosed hypertension was caused by or aggravated by his service-connected generalized anxiety disorder.  

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, any VA medical records pertaining to treatment of the Veteran's hypertension disorder should be associated with the claims file or with his Virtual VA eFolder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his hypertension disorder and whose records are not found within the paper or electronic claims files.  Of particular interest are any current records of evaluation and/or treatment from the San Juan VA Medical Center, for the period since April 2013.  All identified records should be obtained.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination by a VA psychiatrist to determine the relationship, if any, between the Veteran's diagnosed hypertension and his service-connected generalized anxiety disorder.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's relevant lay statements regarding the history of his hypertension as well as review the paper and electronic claims files.  This review must be noted in the report.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hypertension disorder was proximately caused by or due to the Veteran's service-connected generalized anxiety disorder (or any medications taken for same).  

If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hypertension disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected generalized anxiety disorder (or any medications taken for same).  

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, and if necessary, cite to specific evidence in the file.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal by the Veteran is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




(CONTINUED ON THE FOLLOWING PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


